Exhibit 10.31

 

RETENTION AGREEMENT

 

BETWEEN

 

TOYS “R” US, INC.

 

AND

 

Christopher K. Kay

 

DATED AS OF

 

August 3, 2000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1    Employment Period    1 2.    Terms of Employment    1      (a) Position   
1      (b) Compensation    1                  (i)Base Salary    1     
            (ii)Incentive Bonus    1                  (iii)Participation in
Other Plans    2                  (iv)Stock Units    2 3.    Termination of
Employment Upon Death, Disability or Retirement    2 4.    Other Termination of
Employment    2      (a) Company Termination    2      (b) Good Reason    2     
(c) Notice of Termination    2      (d) Obligations of the Company Upon
Termination Under Section 4    3      (e) Contract Non-Renewal    4      (f)
Cause    5 5.    Release Agreement    5 6.    Offset    5 7.    Compensation and
Benefits Following Change of Control    5 8.    Nonexclusivity of Rights    5 9.
   Full Settlement; Legal Fees    6      (a)No Obligation to Mitigate    6     
(b)Expenses of Contests    6 10.    Certain Additional Payments by the Company
   6



--------------------------------------------------------------------------------

11.    Restrictions and Obligations of the Officer    7      (a) Consideration
for Restrictions and Covenants    7      (b) Confidentiality    7      (c)
Non-Solicitation or Hire    7      (d) Non-Competition and Consulting    7     
(e) Definitions. For purposes of this Section 11    8      (f) Relief    9 12.
   Successors    9 13.    Miscellaneous    9      (a) Governing Law    9     
(b) Captions    9      (c) Amendment    9      (d) Notices    9      (e)
Assistance to Company    10      (f) Severability of Provisions    10      (g)
Withholding    10      (h) Waiver    10      (i) Arbitration    10

 

EXHIBIT A Separation and Release Agreement

EXHIBIT B Definitions

EXHIBIT C Change of Control and Tax Gross-Up

 

ANNEX A Stock Unit Agreement



--------------------------------------------------------------------------------

TOYS “R” US, INC.

RETENTION AGREEMENT

 

AGREEMENT (this “Agreement”), by and between Toys “R” Us, Inc., a Delaware
corporation (the “Company”), and Christopher K. Kay (the “Officer”), dated as of
August 3, 2000. Capitalized terms used in this Agreement and in Exhibit A hereto
that are not defined in the operative provisions shall have the meanings
ascribed to them on Exhibit B hereto.

 

1. Employment Period. The Company hereby agrees to continue to employ the
Officer and the Officer hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the Employment
Period. The term “Employment Period” means the period commencing on the date
hereof and ending on the second anniversary of such date as automatically
extended for successive additional one-year periods unless, at least six months
prior to the scheduled expiration of the Employment Period, the Company shall
give notice to the Officer that the Employment Period shall not be so extended.

 

2. Terms of Employment. (a) Position. (i) Commencing on the date hereof and for
the remainder of the Employment Period, the Officer shall continue to serve in
the Officer’s current position at the Company or such other senior Officer
position to which the Officer may be appointed by the Company. The Officer shall
be based in Northeastern New Jersey.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Officer is entitled, the Officer agrees to devote full
time during normal business hours to the business and affairs of the Company and
to use the Officer’s best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, the Officer may, so long as such
activities do not interfere with the performance of the Officer’s
responsibilities as an employee of the Company in accordance with this
Agreement, continue the corporate directorships on which the Officer serves, if
any, as of the date hereof and such other corporate directorships as are
consented to by the Chief Executive Officer. It is expressly understood and
agreed that to the extent that any such activities have been conducted by the
Officer with the knowledge of the Company prior to a Change of Control, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to a Change of Control shall not thereafter
be deemed to violate this Agreement.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Officer shall receive the
Officer’s Annual Base Salary which will be paid in accordance with the Company’s
regular payroll policies as in effect from time to time.

 

(ii) Incentive Bonus. The Officer shall also be eligible, for each fiscal year
ending during the Employment Period, to receive an annual incentive bonus and
long-term incentive awards pursuant to the Company’s incentive Plans and subject
to the terms thereof at a level commensurate with the Officer’s current grants
and the Officer’s current position or any more senior position(s) to which the
Officer may be appointed. Each such incentive bonus shall be paid in accordance
with the Company’s incentive Plans.



--------------------------------------------------------------------------------

(iii) Participation in Other Plans. During the Employment Period, the Officer
shall be eligible to participate in all other Plans at a level commensurate with
the Officer’s position.

 

(iv) Stock Units. As further inducement for the Officer to enter into this
Agreement and to continue in the employ of the Company, the Company has granted
to the Officer 50,000 stock units contingent on performance and future service,
pursuant to the Stock Unit Agreement executed and delivered by the Company on
the date hereof in the form attached as Annex A hereto.

 

3. Termination of Employment Upon Death, Disability or Retirement. The Officer’s
employment shall terminate upon the Officer’s death, Disability or Retirement
during the Employment Period and the obligations of the Company upon such
termination shall be limited to those benefits provided by the Company’s Plans
at the Date of Termination, except as specifically set forth herein or in the
Stock Unit Agreement.

 

4. Other Termination of Employment. (a) Company Termination. The Company may
terminate the Officer’s employment during the Employment Period with or without
Cause.

 

(b) Good Reason. The Officer’s employment may be terminated during the
Employment Period by the Officer for Good Reason.

 

(c) Notice of Termination. (i) Any termination by the Company for Cause, or by
the Officer for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with this Agreement. The failure by
the Officer or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Officer or the Company, respectively, hereunder or
preclude the Officer or the Company, respectively, from asserting such fact or
circumstance in enforcing the Officer’s or the Company’s rights hereunder.

 

(ii) Resignation. Without limiting the obligations of the Officer, or the rights
of the Company, in connection with, or relating to, this Agreement, the Officer
agrees that in order for the Officer to resign his employment without Good
Reason with the Company or any of its Subsidiaries, the Officer shall provide
the Company with six (6) months notice of resignation (the “Mandatory Notice
Period”) prior to the effective date of such resignation. During the Mandatory
Notice Period, the Officer shall continue to perform all of his duties in
accordance, and in compliance, with the terms of this Agreement. Prior to and
during the Mandatory Notice Period, the Officer shall not disclose to any third
parties, other than executive search firms, prospective employers (collectively,
the “Permitted Third Parties”) and the Officer’s spouse, his intention and/or
decision to terminate employment with the Company. The Officer shall, prior to
any disclosure of such information to any Permitted Third Party, secure such
Permitted Third Party’s written agreement not to disclose such information until
after the Mandatory Notice Period to anyone other than officers and directors of
such Permitted Third Party who need to know such information.



--------------------------------------------------------------------------------

(d) Obligations of the Company Upon Termination Under Section 4. If the
Officer’s employment shall have been terminated under Section 4(a) (other than
for Cause) or 4(b):

 

(i) the Company shall make a lump sum cash payment to the Officer within 30 days
after the Date of Termination in an amount equal to the sum of (1) the Officer’s
pro rata Annual Base Salary payable through the Date of Termination to the
extent not theretofore paid, (2) the targeted amount of the Officer’s annual
bonus and long-term incentive awards that would have been payable with respect
to the fiscal year in which the Date of Termination occurs in each case absent
the termination of the Officer’s employment prorated for the portion of such
fiscal year through the Date of Termination taking into account the number of
complete months during such fiscal year through the Date of Termination and (3)
the Officer’s actual earned annual or long-term incentive awards for any
completed fiscal year or period not theretofore paid or deferred;

 

(ii) the Company shall pay to the Officer in equal installments, made at least
monthly, over the twenty-four months following the Date of Termination an
aggregate amount equal to (1) two times the Officer’s Annual Base Salary in
effect on the Date of Termination, (2) two times the targeted amount of the
annual incentive bonus that would have been paid to the Officer with respect to
the Company’s fiscal year in which such Date of Termination;

 

(iii) the Company shall continue to provide, in the manner and timing provided
for in the Plans (other than stock options and except as set forth in this
Section 4(d) and in Section 7(b)), the benefits provided under the Plans that
the Officer would receive on an after-tax basis if the Officer’s employment had
continued for two years after the Date of Termination assuming for this purpose
that the Officer’s compensation for each such year would have been one-half of
the amount paid pursuant to clause (ii) above, and the Officer shall be fully
vested in any account balance and all other benefits continuation under such
Plans; provided, however that the benefits provided under this clause (iii)
shall be limited to the coverage permitted by law or as would otherwise not
potentially adversely impact on the tax qualification of any Plans; provided,
further, that if such benefits may not be continued under the Plans, the Company
shall pay to the Officer an amount equal to the Company’s cost had such benefits
been continued.

 

(iv) (1) all unvested options held by the Officer shall continue to vest in
accordance with their terms for two years after the Date of Termination, and all
remaining unvested options held by the Officer shall vest on the two year
anniversary date of the Date of Termination, (2) all unvested profit shares held
by the Officer or for the benefit of the Officer by a grantor trust established
by the Company shall continue to vest in accordance with their terms for two
years after the Date of Termination and all remaining profit shares shall vest
on the two year anniversary date of the Date of Termination, provided that, if
permitted by the terms of any such trust, any unvested profit shares shall
continue to be held by such grantor trust until such profit shares vest pursuant
to this clause (iv) and any such unvested profit share not permitted to be so
held shall vest immediately and be delivered to the Officer, (3) any other
unvested equity based award (including, without limitation, restricted stock and
stock units) held by the Officer shall vest on the two year anniversary date of
the Date of Termination on a pro rata basis determined by a fraction, the
numerator of which is the number of months elapsed from the grant of such



--------------------------------------------------------------------------------

equity award through the Date of Termination plus the twenty-four months after
the Date of Termination and the denominator of which is the total number of
months in the vesting period for such award and shall be promptly delivered to
the Officer entirely in the form of Common Stock, $.10 par value per share, of
the Company, (4) any options held by the Officer that are vested on the Date of
Termination or vest thereafter pursuant to this clause (iv) may be exercised
until the earlier of (x) the thirty-month anniversary date of the Date of
Termination and (y) the expiration date of such options and (5) the Officer
shall not be entitled to any additional grants of any stock options, restricted
stock, other equity based or long-term awards; and

 

(v) the Officer will be entitled to continuation of health benefits under the
Plans at a level commensurate with the Officer’s current position or more senior
position(s) to which the Officer may be appointed, and if the Officer elects to
receive such health benefits, the Company shall pay the medical premiums
therefore for the first twenty-four months after the Date of Termination, and
thereafter the Officer shall pay the premium charged to former employees of the
Company pursuant to Section 4980B of the Code for the twenty-fifth through
thirty-sixth months following the Date of Termination, after which such health
benefits shall terminate; provided, that the Company can amend or otherwise
alter the Plans to provide benefits to the Officer that are no less than those
commensurate with the Officer’s current position or more senior position(s) to
which the Officer may be appointed; provided, that to the extent such benefits
cannot be provided to the Officer under the terms of the Plans or the Plans
cannot be so amended in any manner not adverse to the Company, the Company shall
pay the Officer, on an after-tax basis, an amount necessary for the Officer to
acquire such benefits from an independent insurance carrier; and provided,
further, that the obligations of the Company under this clause (v) shall be
terminated if, at any time after the Date of Termination, the Officer is
employed by or is otherwise affiliated with a party that offers comparable
health benefits to the Officer.

 

(e) Contract Non-Renewal. If the Officer’s employment terminates upon the
expiration of the initial two-year Employment Period due to the decision not to
renew or extend the Employment Period other than for Cause (as to the Company’s
decision) or Good Reason (as to the Officer’s decision):

 

(i) the Company shall make a lump sum cash payment to the Officer within 30 days
after the Date of Termination in an amount equal to the sum of (1) the Officer’s
pro rata Annual Base Salary payable through the Date of Termination to the
extent not theretofore paid, (2) the targeted amount of the Officer’s annual
bonus and long-term incentive awards that would have been payable with respect
to the fiscal year in which the Date of Termination occurs in each case absent
the termination of the Officer’s employment prorated for the portion of such
fiscal year through the Date of Termination taking into account the number of
complete months during such fiscal year through the Date of Termination and (3)
the Officer’s actual earned annual or long-term incentive awards for any
completed fiscal year or period not theretofore paid or deferred; and

 

(ii) (1) all unvested options held by the Officer shall vest on the Date of
Termination, (2) all unvested profit shares held by the Officer or for the
benefit of the Officer by a grantor trust established by the Company shall vest
on the Date of Termination and be delivered to the



--------------------------------------------------------------------------------

Officer, (3) any other unvested equity based award (including, without
limitation, restricted stock and stock units) held by the Officer shall vest on
the Date of Termination, and (4) any options held by the Officer that are vested
on the Date of Termination or vest thereupon pursuant to this clause (ii) may be
exercised until the earlier of (x) the thirty-month anniversary date of the Date
of Termination and (y) the expiration date of such options.

 

(f) Cause. If the Officer’s employment shall be terminated for Cause during the
Employment Period or if the Officer voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, death, Disability or
Retirement, the Employment Period shall terminate without further obligations to
the Officer other than the obligation to pay to the Officer all payments and
benefits due, in accordance with the Company’s Plans through the Date of
Termination.

 

5. Release Agreement. The benefits pursuant to Section 4 are contingent upon the
Officer (i) executing a Separation and Release Agreement (the “Release
Agreement”) upon or after any Date of Termination, a copy of which is attached
as Exhibit A to this Agreement and (ii) not revoking or challenging the
enforceability of the Release Agreement or this Agreement.

 

6. Offset. The Company shall have the right to offset the amounts required to be
paid to the Officer under this Agreement against any amounts owed by the Officer
to the Company, and nothing in this Agreement shall prevent the Company from
pursuing any other available remedies against the Officer.

 

7. Compensation and Benefits Following Change of Control.

 

(a) Notwithstanding any provision of this Agreement or any Plan, in no event
shall any compensation or benefits, individually or in the aggregate, to which
the Officer would be entitled be less favorable for the two years following a
Change of Control than the Officer would have been entitled based upon the most
favorable of the Company’s Plans in effect for the Officer at any time during
the 120-day period immediately preceding such Change of Control.

 

(b) In the event of termination of the Officer’s employment under Section 4(a)
(other than for Cause) or 4(b), whether before or after a Change of Control,
following a Change of Control: (i) any remaining amounts payable under Sections
4(d)(i), (ii) and (iii) shall be payable in a lump sum within 30 days after the
later of the Date of Termination or the Change of Control and (ii) in lieu of
the Company’s obligations under Section 4(d)(iv), all unvested options and
equity based awards shall vest immediately on the later of the Date of
Termination or the Change of Control and all such options may be exercised until
the earlier of (x) the thirty-month anniversary date of the Date of Termination
and (y) the expiration date of such options.

 

8. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Officer’s continuing or future participation in any Plan for which the
Officer may qualify nor shall anything herein limit or otherwise affect such
rights as the Officer may have under any contract or agreement with the Company.
Amounts that are vested benefits or that the Officer is otherwise entitled to
receive under any Plan, contract or agreement with the Company at or subsequent
to the Date of Termination shall be payable in accordance with such Plan, or
contract or agreement except as explicitly modified by this Agreement.



--------------------------------------------------------------------------------

9. Full Settlement: Legal Fees.

 

(a) No Obligation to Mitigate. In no event shall the Officer be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Officer under any of the provisions of this Agreement,
and, except as specifically provided in this Agreement, such amounts shall not
be reduced whether or not the Officer obtains other employment.

 

(b) Expenses of Contests.

 

(i) The following shall apply for any dispute arising hereunder, under the
Release Agreement or under the Stock Unit Agreement prior to a Change of
Control: In each case solely to the extent that the Officer is successful with
respect thereto, the Company agrees to pay all reasonable legal and professional
fees and expenses that the Officer may reasonably incur as a result of any
contest by the Officer, by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement, the
Release Agreement or the Stock Unit Agreement (including as a result of any
contest by the Officer about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code or any successor
Section of the Code.

 

(ii) The following shall apply for any dispute arising hereunder, under the
Release Agreement or under the Stock Unit Agreement upon or following a Change
of Control: The Company agrees to advance to the Officer all reasonable legal
and professional fees and expenses that the Officer may reasonably incur as a
result of any contest by the Officer, by the Company or others of the validity
or enforceability of, or liability under, any provision of this Agreement, the
Release Agreement or the Stock Unit Agreement (including as a result of any
contest by the Officer about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code or any successor
Section of the Code.

 

(iii) The Officer shall reimburse the Company for its reasonable legal and
professional fees and expenses, and in the case of advances made pursuant to
paragraph (ii) above, shall refund the Company the amount of such advances, to
the extent there is a final determination that such fees, expenses or advances
relate to claims brought by the Officer against, or defenses by the Officer of
any claim of, the Company with respect to this Agreement, the Release Agreement
or the Stock Unit Agreement that were determined to have been made or asserted
by the Officer in bad faith or frivolously.

 

10. Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event that any actual or constructive
payment or distribution by the Company to or for the benefit of the Officer
(whether paid or payable or distributed or



--------------------------------------------------------------------------------

distributable pursuant to the terms of this Agreement, the Stock Unit Agreement
or otherwise) is subject to the excise tax imposed by Section 4999 of the Code
or any successor provision of the Code (the “Excise Tax”), then the Company
shall make the payments described on Exhibit C hereto.

 

11. Restrictions and Obligations of the Officer.

 

(a) Consideration for Restrictions and Covenants. The parties hereto acknowledge
and agree that the principal consideration for the agreement to make the
payments provided in Sections 3 and 4 hereof from the Company to the Officer and
the grant to the Officer of the stock units of the Company as set forth in
Section 2 hereof is the Officer’s compliance with the undertakings set forth in
this Section 11. Specifically, Officer agrees to comply with the provisions of
this Section 11 irrespective of whether the Officer is entitled to receive any
payments under Section 3 or 4 of this Agreement.

 

(b) Confidentiality. The confidential and proprietary information and in any
material respect trade secrets of the Company are among its most valuable
assets, including but not limited to, its customer and vendor lists, database,
computer programs, frameworks, models, its marketing programs, its sales,
financial, marketing, training and technical information, and any other
information, whether communicated orally, electronically, in writing or in other
tangible forms concerning how the Company creates, develops, acquires or
maintains its products and marketing plans, targets its potential customers and
operates its retail and other businesses. The Company has invested, and
continues to invest, considerable amounts of time and money in obtaining and
developing the goodwill of its customers, its other external relationships, its
data systems and data bases, and all the information described above
(hereinafter collectively referred to as “Confidential Information”), and any
misappropriation or unauthorized disclosure of Confidential Information in any
form would irreparably harm the Company. The Officer shall hold in a fiduciary
capacity for the benefit of the Company all Confidential Information relating to
the Company and its business, which shall have been obtained by the Officer
during the Officer’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Officer or representatives of the
Officer in violation of this Agreement). After termination of the Officer’s
employment with the Company, the Officer shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate, divulge or use any such information, knowledge or data to anyone
other than the Company and those designated by it.

 

(c) Non-Solicitation or Hire. During the Employment Period and for a two-year
period following the termination of the Officer’s employment for any reason, the
Officer shall not, directly or indirectly (i) employ or seek to employ any
person who is at the Date of Termination, or was at any time within the
six-month period preceding the Date of Termination, an officer, general manager
or director or equivalent or more senior level employee of the Company or any of
its subsidiaries or otherwise solicit, encourage, cause or induce any such
employee of the Company or any of its subsidiaries to terminate such employee’s
employment with the Company or such subsidiary for the employment of another
company (including for this purpose the contracting with any person who was an
independent contractor (excluding consultant) of the



--------------------------------------------------------------------------------

Company during such period) or (ii) take any action that would interfere with
the relationship of the Company or its subsidiaries with their suppliers and
franchisees without, in either case, the prior written consent of the Company’s
Board of Directors, or engage in any other action or business that would have a
material adverse effect on the Company.

 

(d) Non-Competition and Consulting. (i) During the Employment Period and for a
two-year period (the “Consulting Period”) following the termination of the
Officer’s employment for any reason, the Officer shall not, directly or
indirectly:

 

(x) engage in any managerial, administrative, advisory, consulting, operational
or sales activities in a Restricted Business anywhere in the Restricted Area,
including, without limitation, as a director or partner of such Restricted
Business, or

 

(y) organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area; and

 

(ii) During the Consulting Period, the Officer shall

 

(x) be available to render services to the Company as an independent
contractor/consultant but not as an employee of the Company; and

 

(y) perform such duties as may be reasonably requested in writing from time to
time during the Consulting Period by the Chief Executive Officer; provided that
such duties shall not conflict with the duties of the Officer for a new employer
if such employment does not violate the terms of Section 11(d)(i) hereof.

 

(iii) Section 11(d) shall not bind the Officer during any period following the
termination of the Officer’s employment if there has been a Change of Control
irrespective of whether the Change of Control occurs before or after the Date of
Termination.

 

(iv) Nothing contained in this Section 11(d) shall prohibit or otherwise
restrict the Officer from acquiring or owning, directly or indirectly, for
passive investment purposes not intended to circumvent this Agreement,
securities of any entity engaged, directly or indirectly, in a Restricted
Business if either (i) such entity is a public entity and such Officer (A) is
not a controlling Person of; or a member of a group that controls, such entity
and (B) owns, directly or indirectly, no more than 3% of any class of equity
securities of such entity or (ii) such entity is not a public entity and the
Officer (A) is not a controlling Person of, or a member of a group that
controls, such entity and (B) does not own, directly or indirectly, more than 1%
of any class of equity securities of such entity.

 

(e) Definitions. For purposes of this Section 11:

 

(i) “Restricted Business” means the retail store or mail order business or any
business, in



--------------------------------------------------------------------------------

each case if it is involved in the manufacture or marketing of toys, juvenile or
baby products, juvenile furniture or children’s clothing or any other business
in which the Company may be engaged on the Date of Termination.

 

(ii) “Restricted Area” means any country in which the Company or its
subsidiaries owns or franchises any retail store operations or otherwise has
operations on the Date of Termination.

 

(f) Relief. The parties hereto hereby acknowledge that the provisions of this
Section 11 are reasonable and necessary for the protection of the Company and
its subsidiaries. In addition, the Officer further acknowledges that the Company
and its subsidiaries will be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Officer agrees that, in addition to any
other relief to which the Company may be entitled, the Company will be entitled
to seek and obtain injunctive relief (without the requirement of any bond) from
a court of competent jurisdiction for the purposes of restraining the Officer
from any actual or threatened breach of such covenants. In addition, without
limiting the Company’s remedies for any breach of any restriction on the Officer
set forth in Section II, except as required by law, the Officer shall not be
entitled to any payments set forth in Section 3 or 4 hereof if the Officer
breaches any of the covenants applicable to the Officer contained in this
Section 11, the Officer will immediately return to the Company any such payments
previously received upon such a breach, and, in the event of such breach, the
Company will have no obligation to pay any of the amounts that remain payable by
the Company under Section 3 or 4.

 

12. Successors. (a) This Agreement is personal to the Officer and without the
prior written consent of the Company shall not be assignable by the Officer
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Officer’s legal
representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will, within thirty days after a Change of Control, and the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company within thirty days after any such event of
succession to, assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

13. Miscellaneous. (a) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without
reference to principles of conflict of law.

 

(b) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.



--------------------------------------------------------------------------------

(c) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

(i) If to the Officer, to the address on file with the Company; and

 

(ii) If to the Company, to it at Toys “R” Us, Inc., 461 From Road, Paramus, New
Jersey 07652, Attention: Senior Vice President - Human Resources;

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(e) Assistance to Company. At all times during and after the Employment Period
and at the Company’s expense for significant out-of-pocket expenses actually and
reasonably incurred by the Officer in connection therewith, the Officer shall
provide reasonable assistance to the Company in the collection of information
and documents and shall make the Officer available when reasonably requested by
the Company in connection with claims or actions brought by or against third
parties or investigations by governmental agencies based upon events or
circumstances concerning the Officer’s duties, responsibilities and authority
during the Employment Period.

 

(f) Severability of Provisions. Each of the sections contained in this Agreement
shall be enforceable independently of every other section in this Agreement, and
the invalidity or nonenforceability of any section shall not invalidate or
render unenforceable any other section contained in this Agreement. The Officer
acknowledges that the restrictive covenants contained in Section 11 are a
condition of this Agreement and are reasonable and valid in geographical and
temporal scope and in all other respects. If any court or arbitrator determines
that any of the covenants in Section 11, or any part of any of them, is invalid
or unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court or arbitrator determines that any of such
covenants, or any part thereof; is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court or arbitrator shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable.

 

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(h) Waiver. The Officer’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Officer or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.



--------------------------------------------------------------------------------

(i) Arbitration. Except as otherwise provided for herein, any controversy
arising under, out of, in connection with, or relating to, this Agreement, and
any amendment hereof, or the breach hereof or thereof; shall be determined and
settled by arbitration in New York, New York, by a three person panel mutually
agreed upon, or in the event of a disagreement as to the selection of the
arbitrators, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Any award rendered therein shall specify the
findings of fact of the arbitrator or arbitrators and the reasons of such award,
with the reference to and reliance on relevant law. Any such award shall be
final and binding on each and all of the parties thereto and their personal
representatives, and judgment may be entered thereon in any court having
jurisdiction thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Officer has hereunto set the Officer’s hand and the
Company has caused these presents to be executed in its name on its behalf; all
as of the day and year first above written.

 

/s/ Christopher K. Kay

--------------------------------------------------------------------------------

Christopher K. Kay

TOYS “R” US, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is entered into as of this
             day of                     , 20    , between TOYS “R” US, INC. and
any successor thereto (collectively the “Company”) and                      (the
“Officer”).

 

The Officer and the Company agree as follows:

 

1. The employment relationship between the Officer and the Company terminated on
                     (the “Termination Date”).

 

2. In accordance with the Officer’s Retention Agreement, the Company has agreed
to pay the Officer certain payments and to make certain benefits available after
the Termination Date.

 

3. In consideration of the above, the sufficiency of which the Officer hereby
acknowledges, the Officer, on behalf of the Officer and the Officer’s heirs,
executors and assigns, hereby releases and forever discharges the Company and
its members, parents, affiliates, subsidiaries, divisions, any and all current
and former directors, officers, employees, agents, and contractors and their
heirs and assigns, and any and all employee pension benefit or welfare benefit
plans of the Company, including current and former trustees and administrators
of such employee pension benefit and welfare benefit plans, from all claims,
charges, or demands, in law or in equity, whether known or unknown, which may
have existed or which may now exist from the beginning of time to the date of
this letter agreement, including, without limitation, any claims the Officer may
have arising from or relating to the Officer’s employment or termination from
employment with the Company, including a release of any rights or claims the
Officer may have under Title VII of the Civil Rights Act of 1964, as amended,
and the Civil Rights Act of 1991 (which prohibit discrimination in employment
based upon race, color, sex, religion, and national origin); the Americans with
Disabilities Act of 1990, as amended, and the Rehabilitation Act of 1973 (which
prohibit discrimination based upon disability); the Family and Medical Leave Act
of 1993 (which prohibits discrimination based on requesting or taking a family
or medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by the Officer of any claims for wrongful discharge, breach of contract,
torts or any other claims in any way related to the Officer’s employment with or
resignation or termination from the Company. This release also includes a
release of any claims for age discrimination under the Age Discrimination in
Employment Act, as amended (“ADEA”). The ADEA requires that the Officer be
advised to consult with an attorney before the Officer waives any claim under
ADEA. In addition, the ADEA provides the Officer with at least 21 days to decide
whether to waive



--------------------------------------------------------------------------------

claims under ADEA and seven days after the Officer signs the Agreement to revoke
that waiver. This release does not release the Company from any obligations due
to the Officer under Section 4, 7, 9(b), 10, 11 or 13(e) of the Officer’s
Retention Agreement, the Officer’s Indemnification Agreement with the Company or
under this Agreement.

 

Additionally, the Company agrees to discharge and release the Officer and the
Officer’s heirs from any claims, demands, and/or causes of action whatsoever,
presently known or unknown, that are based upon facts occurring prior to the
date of this Agreement, including, but not limited to, any claim, matter or
action related to the Officer’s employment and/or affiliation with, or
termination and separation from the Company; provided that such release shall
not release the Officer from any loan or advance by the Company or any of its
subsidiaries, any act that would constitute “Cause” under the Officer’s
Retention Agreement or a breach under Section 9(b), 11 or 13(e) of the Officer’s
Retention Agreement.

 

4. This Agreement is not an admission by either the Officer or the Company of
any wrongdoing or liability.

 

5. The Officer waives any right to reinstatement or future employment with the
Company following the Officer’s separation from the Company on the Termination
Date.

 

6. The Officer agrees not to engage in any act after execution of the Separation
and Release Agreement that is intended, or may reasonably be expected to harm
the reputation, business, prospects or operations of the Company, its officers,
directors, stockholders or employees. The Company further agrees that it will
engage in no act which is intended, or may reasonably be expected to harm the
reputation, business or prospects of the Officer.

 

7. The Officer shall continue to be bound by Sections 11 and 13(e) of the
Officer’s Retention Agreement.

 

8. The Officer shall promptly return all the Company property in the Officer’s
possession, including, but not limited to, the Company keys, credit cards,
cellular phones, computer equipment, software and peripherals and originals or
copies of books, records, or other information pertaining to the Company
business. The Officer shall return any leased or Company car at the expiration
of the Consulting Period (as defined in the Officer’s Retention Agreement).

 

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New Jersey, without reference to the principles of conflict of
laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Agreement shall be settled by
arbitration as provided in the Officer’s Retention Agreement.

 

10. This Agreement represents the complete agreement between the Officer and the
Company concerning the subject matter in this Agreement and supersedes all prior
agreements or understandings, written or oral. This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.



--------------------------------------------------------------------------------

11. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
nonenforceability of any section shall not invalidate or render unenforceable
any other section contained in this Agreement.

 

12. It is further understood that for a period of 7 days following the execution
of this Agreement in duplicate originals, the Officer may revoke this Agreement,
and this Agreement shall not become effective or enforceable until the
revocation period has expired. No revocation of this Agreement by the Officer
shall be effective unless the Company has received within the 7-day revocation
period, written notice of any revocation, all monies received by the Officer
under this Agreement and all originals and copies of this Agreement.

 

13. This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Officer acknowledges that the Officer
has read and fully understands the terms of this Agreement and has been advised
to consult with an attorney before executing this Agreement. Additionally, the
Officer acknowledges that the Officer has been afforded the opportunity of at
least 21 days to consider this Agreement.



--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

TOYS “R” US, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

--------------------------------------------------------------------------------

Christopher K. Kay



--------------------------------------------------------------------------------

EXHIBIT B

 

Capitalized terms used in the Agreement that are not elsewhere defined in the
Agreement have the definitions set forth below:

 

“Annual Base Salary” means the annual base salary of the Officer as of the date
of the Agreement as may be increased from time to time in the discretion of the
Committee.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means: (i) the conviction of, or pleading guilty or nolo contendere to,
a felony involving moral turpitude; (ii) the commission of any fraud,
misappropriation or misconduct which causes demonstrable injury to the Company
or a subsidiary; (iii) an act of dishonesty resulting or intended to result,
directly or indirectly, in material gain or personal enrichment to the Officer
at the expense of the Company or a subsidiary; (iv) any material breach of the
Officer’s fiduciary duties to the Company as an employee or officer; (v) a
serious violation of the Toys “R” Us Ethics Agreement or any other serious
violation of a Company policy; (vi) the willful and continued failure of the
Officer to perform substantially the Officer’s duties with the Company or one of
its subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness resulting in a Disability), within a reasonable time
after a written demand for substantial performance is delivered to the Officer
by the Board, which specifically identifies the manner in which the Board
believes that the Officer has not substantially performed the Officer’s duties;
(vii) the failure by the Officer to comply, in any material respect, with the
provisions of Section 11 of the Agreement; or (viii) the failure by the Officer
to comply with any other undertaking set forth in the Agreement or any breach by
the Officer hereof that is reasonably likely to result in a material injury to
the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Officer, shall be considered “willful” unless it is done, or omitted to be done,
by the Officer in bad faith or without reasonable belief that the Officer’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of regular outside counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Officer in
good faith and in the best interests of the Company. The cessation of employment
of the Officer shall not be deemed to be for Cause unless and until there shall
have been delivered to the Officer a copy of a resolution duly adopted by the
affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Officer and the Officer is given an opportunity, together
with counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Officer is guilty of the conduct described, and
specifying the particulars thereof in detail.

 

“Change of Control” - See Exhibit C.



--------------------------------------------------------------------------------

“Committee” means the Company’s Management Compensation and Stock Option
Committee of the Board of Directors or any successor committee of the Board
performing equivalent functions.

 

“Date of Termination” means (i) if the Officer’s employment is terminated by the
Company for Cause, or by the Officer for Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be
(although such Date of Termination shall retroactively cease to apply if the
circumstances providing the basis of termination for Cause or Good Reason are
cured in accordance with the Agreement), (ii) if the Officer’s employment is
terminated by the Company other than for Cause, the Date of Termination shall be
the date so designated by the Company in its notification to the Officer of such
termination, (iii) if the Officer’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the Officer
or the effective date of the Disability, as the case may be, and (iv) the last
day of the Employment Period during which the Company shall have given notice to
the Officer that the Employment Period shall not be extended.

 

“Disability” means the determination that the Officer is disabled pursuant to
the terms of the TRU Partnership Employees’ Savings and Profit Sharing Plan, as
amended and restated as of October 1, 1993, as the same may be amended from time
to time.

 

“Good Reason” means, without the Officer’s prior written consent, the occurrence
of any of the following, provided that the Officer delivers a Notice of
Termination specifying such occurrence within 30 days thereof:

 

(i) the assignment of the Officer to a position materially inconsistent with the
requirements of Section 2(a) of the Agreement, excluding for this purpose an
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Officer; provided, however, that
the foregoing shall not constitute “Good Reason” if it is not attendant to a
reduction in the Officer’s Annual Base Salary or total target compensation,
except that a request by the Company for the Officer to relocate outside
Northeastern New Jersey shall constitute “Good Reason”;

 

(ii) any failure by the Company to comply in any material respect with any of
the provisions of Section 2(b) of the Agreement, other than failure not
occurring in bad faith and that is remedied by the Company within a reasonable
time after receipt of notice thereof given by the Officer;

 

(iii) any failure by the Company to comply with and satisfy Section 12(c) of the
Agreement; or

 

(iv) notice by the Company that it is not extending the termination date of the
Employment Period.



--------------------------------------------------------------------------------

“Notice of Termination” means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Officer’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined above)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).

 

“Plans” means all employee compensation, benefit and welfare plans, policies and
programs of the Company, which may include, without limitation, incentive,
savings, retirement, stock option, restricted stock, supplemental Officer
retirement, pension, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans, vacation practices, fringe benefit practices and policies
relating to the reimbursement of business expenses.

 

“Retirement” shall have the meaning ascribed to that term in the Plan under
which benefits are being sought by the Officer.



--------------------------------------------------------------------------------

EXHIBIT C

CHANGE OF CONTROL AND TAX GROSS-UP

 

I. Certain Definitions

 

“Change of Control” means, after the date hereof:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by the Company or any of its
subsidiaries, (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(iii) any acquisition by any Person pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of subsection (c) below, or (iv) any acquisition by
any entity in which the Officer has a material direct or indirect equity
interest; or

 

(b) The cessation of the “Incumbent Board” for any reason to constitute at least
a majority of the Board. “Incumbent Board” means the members of the Board on the
date hereof and any member of the Board subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board, except that the Incumbent Board shall not include any member of the Board
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, immediately following such
Business Combination each of the following would be correct:

 

(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Person
resulting from such Business Combination (including, without limitation, a
Person which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or



--------------------------------------------------------------------------------

more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and

 

(ii) no Person (excluding (A) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary of the Company, or such
corporation resulting from such Business Combination or any Affiliate of such
corporation, or (B) any entity in which the Officer has a material equity
interest, or any “Affiliate” (as defined in Rule 405 under the Securities Act of
1933, as amended) of such entity) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination, or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and

 

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

II. Tax Gross-Up

 

(a) If required by Section 10 of the Agreement, in addition to the payments
described in Sections 4 and 7 of the Agreement and the grants described in the
Stock Unit Agreement, the Company shall pay to the Officer an amount (the
“Gross-up”) such that the net amount retained by the Officer, after deduction of
any Excise Tax and any Federal, state and local income taxes, equals the amount
of such payments that the Officer would have retained had such Excise Tax not
been imposed. In addition, the Company shall indemnify and hold the Officer
harmless on an after-tax basis from any Excise Tax imposed on or with respect to
any such payment (including, without limitation, any interest, penalties and
additions to tax) payable in connection with any such Excise Tax. For purposes
of determining the amount of any Gross-up or the amount required to make an
indemnity payment on an after-tax basis, it shall be assumed that the Officer is
subject to Federal, state and local income tax at the highest marginal statutory
rates in effect for the relevant period after taking into account any deduction
available in respect of any such tax (e.g., if state and local taxes are
deductible for Federal income tax purposes in the relevant period, it shall be
assumed that such taxes offset income that would otherwise be subject to Federal
income tax at the highest marginal statutory rate in effect for such period).

 

(b) Subject to the provisions of paragraph (c) of this Exhibit C, the
determination of (i) whether a Gross-up is required and the amount of such
Gross-up and (ii) the amount necessary to make any payment on an after-tax
basis, shall be made in accordance with the assumptions set forth in paragraph
(a) of this Exhibit C by Ernst & Young LLP or such other “Big Six” accounting
firm designated by the Officer and reasonably acceptable to the Company.



--------------------------------------------------------------------------------

(c) The Officer shall notify the Company as soon as practicable in writing of
any claim by the Internal Revenue Service that, if successful, would require any
Gross-up or indemnity payment. The Officer shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company. If the Company notifies the Officer in writing prior to the
expiration of such period that it desires to contest such claim, the Officer
shall take all actions necessary to permit the Company to control all
proceedings taken in connection with such contest. In that connection, the
Company may, at its sole option, pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences in respect of such claim and may,
at its sole option, either direct the Officer to pay the tax claimed and sue for
a refund or contest the claim in any permissible manner; provided, however, that
the Company shall pay and indemnify the Officer from and against all costs and
expenses incurred in connection with such contest; provided further, however,
that if the Company directs the Officer to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to the Officer on an
interest-free basis and at no net after-tax cost to the Officer. If the Officer
becomes entitled to receive any refund or credit with respect to such claim (or
would be entitled to a refund or credit but for a counterclaim for taxes not
indemnified hereunder), the Officer shall promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon) plus the
amount of any tax benefit available to the Officer as a result of making such
payment (any such benefit calculated based on the assumption that any deduction
available to the Officer offsets income that would otherwise be taxed at the
highest marginal statutory rates of Federal, state and local income tax for the
relevant periods).